DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive.  The applicant submits the prior art does not disclose the following limitations of the claimed invention:
a first detector configured to detect a driving amount of the driver or whether or not the driven member is located at a predetermined position; a memory configured to store a signal value of the first detector when the power state of the optical apparatus is switched from the first state to the second state; and a processor configured to determine that the driver is in an abnormal state when the signal value stored in the memory and the signal value of the first detector, when the power state of the optical apparatus is switched from the second state to the first state, are different from each other, as stated in claim 1.  The Examiner respectfully disagrees.
Reclaim 1)  The Hondo reference discloses a first detector (see figure 40, element 31, 37, and 24) configured to detect a driving amount of the driver or whether or not the driven member is located at a predetermined position (see para 479 and 497); a memory (see figure 40, element 26) configured to store a signal value of the first detector when the power state of the optical apparatus is switched from the first state to the second state (see para 487-494 and 507-509: the memory 26 stores the abnormal completion flag or signal value as set when the lens are 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



Gvs